Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Miller on 2/22/2021

The application has been amended as follows: 
Claims 1-22 and 37-45 are cancelled.
In claim 23 the clause:
“wherein the aromatic diamine is selected from the  group comprising 4,4'-diamino-2, 2'-bistrifluoromethylbenzidine, 9,9-bis(4-aminophenyl)fluorine and 9, 9-bis(3-fluoro-4-aminophenyl)fluorine,” is replaced with wherein the aromatic diamine is selected from the group comprising 4,4'-diamino-2, 2'-bistrifluoromethylbenzidine, 9,9-bis(4-aminophenyl)fluorine, 9,9-bis(3-fluoro-4-aminophenyl)fluorine,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim amendment and Applicant arguments are sufficient to overcome rejection over 35 USC 102 (a)(1) and 35 USC 103 set forth in the previous Office Action. 


New search for prior art does not reveal any reference covering a subject matter of independent claim 23 and dependent claims 24-26 , 29-32 and 34-36.

The newly found closest prior art is represented by Simone et al (US 20150361264).
Simon teaches a polyamic acid  comprising 4, 4’ bis(trifluoromethoxybenzidine) (see 0043).
However, the reference does not teach a copolyamide, comprising the diamine above and a diamine having a carboxylic acid group.
As a result, independent claim 23 and dependent claims 24-26, 29-32 and 34-36 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765